Citation Nr: 1501418	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  08-36 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for hypertension, to include as secondary to service-connected kidney stones.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.P.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran (appellant) served on active duty from April 1952 to March 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2010, the Veteran appeared before the undersigned and gave testimony in support of his claims. In October 2010, September 2012, July 2013, and November 2013, the Board remanded this matter for additional development.  Regarding the claims for service connection for bilateral hearing loss and tinnitus, the Board is not satisfied that there was substantial compliance with its remand directives.  As such, the claims are remanded for further development.  The Board is satisfied that as to the issues decided below, there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board and is ready for further review.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible evidence establishes that the Veteran did not have hypertension in service or within an applicable presumptive period, and that no diagnosis of hypertension is currently assigned or has been assigned at any time during the pendency of this appeal.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in September 2007 that fully addressed all notice elements and was sent prior to the initial rating decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Opinions were obtained from VA examiners in November 2011 and September 2014 after having reviewed the claims file.  The November 2011 examiner opined as to the relationship directly between service and hypertension and hypertension and kidney stones.  While the examiner provided a rationale in support of the lack of finding of a nexus between kidney stones and hypertension, a rationale was not provided explaining why hypertension is not related to service.  The examiner also failed to opine as to whether the kidney stones aggravated hypertension.  Therefore, the Board remanded this matter for an addendum opinion, which was obtained in September 2014.  The September 2014 examiner found no verified diagnosis of hypertension in the claims file and after having taken the Veteran's blood pressure three times, the examiner found no current indication of hypertension.  Therefore, without a diagnosis, an opinion was not rendered.  Because the examiner explained why the Veteran does not have hypertension, the Board finds that the examination report is adequate for rating purposes.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

II. Service Connection

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2014).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., hypertension) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Indeed, even when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board finds that the probative medical evidence establishes that the Veteran does not meet the medical criteria for assignment of a diagnosis of hypertension, even acknowledging occasional elevated blood pressure readings.  The medical evidence of record shows that no provider has assigned a diagnosis of hypertension for the Veteran, either contemporaneous to or since he filed the September 2007 claim.  At most, treatment records show a history of hypertension and that his blood pressure is well-controlled.  The Board observes that in May 2002, VA providers diagnosed mild hypertension; however, the records do not show that the diagnosis was confirmed by readings taken two or more times on at least three different days.  Subsequent to that date, treatment records show a history of hypertension, also noted as white coat hypertension in June 2002.  The treatment records do not show an official diagnosis of hypertension or that medications were prescribed to treat it at any time during the pendency of the claim.

Moreover, the September 2014 VA examiner's opinion indicates that the Veteran has never been diagnosed with or treated for hypertension and does not currently meet the criteria for assignment of a diagnosis of hypertension.  Notably, the November 2011 VA examiner indicated that the Veteran's VA treatment records did not list hypertension on the problem list.  However, the examiner found that the Veteran's essential hypertension was most likely related to a past history of tobacco use, age, and hyperlipidemia.  The Board finds that the examiner's "diagnosis" of essential hypertension is not valid because the examiner specifically found that the treatment records did not show hypertension and the examiner did not conduct testing to prove whether the Veteran actually had hypertension.  In September 2014, the examiner examined the Veteran and took blood pressure readings, and based on the findings during the examination and upon a review of the evidence of record, the examiner found no indication of a valid diagnosis of hypertension.  Thus, the Board finds that the September 2014 examination report is more probative and supports a finding of no valid diagnosis of hypertension.

There is no other conflicting evidence or medical opinion.  No diagnosis of the claimed disorder, hypertension, is shown currently or at any time during the pendency of this appeal. 

In this case, the Veteran does not meet the first prong of service connection as there is no evidence of a present disability.  Although the Veteran testified that he has elevated blood pressure and has had it since the rollover accident in 1952, there is no evidence of a diagnosis of hypertension in service or at any time thereafter within the meaning of VA regulations.  See Board Hearing Transcript, page 18.  See also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  As a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the issue of whether the Veteran has hypertension goes beyond the purview of the lay person.  He is not competent to provide a medical diagnosis for such an internal physiological process and he has not shown that he possesses any medical training or expertise.  Accordingly, the Veteran is not competent to render an opinion as to diagnosis or etiology in this particular case.

In the absence of medical evidence of hypertension at any time during the pendency of the claim, service connection for hypertension cannot be granted.  McClain, 21 Vet. App. at 321; Brammer, 3Vet. App. at 225

In reaching the conclusion above, the Board has considered the applicability of the benefit-of- the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for hypertension is denied.



REMAND

Reason for Remand: To obtain an opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus.

In November 2013, the Board remanded the claims for service connection for bilateral hearing loss and tinnitus to obtain etiology opinions from a VA examiner.  In the remand, the Board found that the Veteran's statements of noise exposure were consistent with his in-service duties and, therefore, the Veteran was exposed to acoustic trauma.  The Board also found that the fact that there was no diagnosis of hearing loss in service was not, by itself, a sufficient reason to deny service connection for hearing loss or tinnitus.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In the instructions, the Board asked the examiner to opine whether the Veteran's bilateral hearing loss and/or tinnitus began during service or is etiologically related to any incident of active service, to include confirmed in-service exposure to excessive noise.  The Board specifically stated that in providing this opinion, "the examiner MUST acknowledge the evidence of exposure to acoustic trauma in service.  The examiner MUST also recognize that the fact that there was no diagnosis of hearing loss or tinnitus in service is not, by itself, a sufficient reason to deny service connection for hearing loss or tinnitus."

Despite the Board's requests and instructions, the examiner continued to find that the Veteran did not report significant noise exposure with general shipboard duties and that since there was no change in hearing during military service and since the Veteran has a familial history of hearing loss, it is less than likely that hearing loss is a result of military noise exposure.  The opinion relating to tinnitus is unclear and unsupported by rationale.  Consequently, because the examiner did not address the mandates in the instructions from the Board and since a rationale was not provided for the opinion regarding tinnitus, the Board must return this opinion report as being inadequate for rating purposes.  38 C.F.R. § 4.2.  See generally Hampton v. Gober, 10 Vet. App. 481 (1997) (VA examination which does not contain an express finding regarding a disability for which an examination was requested is not sufficient to satisfy the duty to assist).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records, if any, and associate that records with VBMS.

2. Provide access to the Veteran's claims file to a different VA audiologist than the one who offered the April 2011 opinion and April 2014 addendum opinion.  The examiner is requested to review all pertinent records associated with the electronic claims file, including the Veteran's service treatment records and all relevant electronic medical records.  The examiner should indicate the following:

i) Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's bilateral hearing loss began during service or is etiologically related to any incident of active service, to include confirmed in-service exposure to excessive noise? 

(ii) Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's tinnitus began during service or is etiologically related to any incident of active service, to include confirmed in-service exposure to excessive noise?

In providing this opinion, the examiner MUST acknowledge the evidence of exposure to acoustic trauma in service.  The examiner MUST also recognize that the fact that there was no diagnosis of hearing loss or tinnitus in service is not, by itself, a sufficient reason to deny service connection for hearing loss or tinnitus. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided. 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

3. The RO/AMC must ensure that the submitted opinion report complies with the Board's instructions.

4. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


